UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period EndedMarch 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 0-49789 Henry County Bancshares, Inc. (Exact name of registrant as specified in its charter) Georgia 58-1485511 (State of Incorporation) (I.R.S. Employer Identification No.) 4806 N. Henry Blvd., Stockbridge, Georgia Address of Principal Executive Offices (Zip Code) (770)474-7293 (Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YES o NO þ Common stock, par value $.10 per share: 14,245,690 shares outstanding as of April 29, 2011 HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets– March 31, 2011 and December 31, 2010 3 Consolidated Statements of Operations – Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Comprehensive Income (Loss) – Three Months Ended March 31, 2011 and 2010 5 Consolidated Statement of Stockholders’ Equity–Three Months Ended March 31, 2011 6 Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 7-8 Notes to Consolidated Financial Statements 9-33 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34-53 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 54 PART II. OTHER INFORMATION Item 5. Other Information 55 Item 6. Exhibits and Reports on Form 8-K 56 Signatures 57 Index I - FINANCIAL INFORMATION ITEM 1. Financial Statements HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) March 31, December 31, (in thousands, except share and per share amounts) Assets Cash and due from banks $ $ Interest-bearing excess Federal Reserve balances Interest-bearing deposits in banks Securities available for sale, at fair value Securities held to maturity (fair value approximates $378 and $378) Restricted equity securities, at cost Loans Less allowance for loan losses Loans, net Premises and equipment Foreclosed properties Income taxes receivable Other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other borrowings Other liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders' equity Preferred stock, no par value; 10,000,000 shares authorized; none issued Common stock, par value $.10; 50,000,000 shares authorized; 14,388,749.6 shares issued Capital surplus Accumulated deficit ) ) Accumulated other comprehensive income 88 Less cost of treasury stock, 143,060 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Three Months Ended March 31, 2011 and 2010 (unaudited) (in thousands, except share and per share amounts) Interest income Loans $ $ Taxable securities Nontaxable securities 30 48 Deposits in banks 2 4 Federal Reserve balances 15 18 Total interest income Interest expense Deposits Other borrowings - 11 Total interest expense Net interest income Provision for (recovery of) loan losses 7 ) Net interest income after provision for (recovery of) loan losses Other operating income Service charges on deposit accounts Other service charges and fees Securities gains, net - Mortgage banking income - 13 Total other operating income Other expenses Salaries and employee benefits Occupancy and equipment expenses Nonperforming assets, net FDIC and regulatory Other operating expenses Total other expenses Earnings (loss) before income taxes ) Income tax expense (benefit) - - Net earnings (loss) $ ) $ Earnings (loss) per share $ ) $ Weighted average shares outstanding See accompanying notes to consolidated financial statements. 4 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) Three Months Ended March 31, 2011 and 2010 (unaudited) (in thousands) Net earnings (loss) $ ) $ Other comprehensive income (loss): Unrealized holding gains (losses) on investment securities available for sale arising during period ) Reclassification adjustment for gains on sale of securities available for sale realized in net earnings - ) Total other comprehensive income (loss) ) Total comprehensive income (loss) $ ) $ See accompanying notes to consolidated financial statements. 5 Index HENRY COUNTY BANCSHARES, INC. AND SUBSIDIARIES Consolidated Statements of Stockholders’ Equity
